 
 
Exhibit 10.3
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
June 30, 2010 by and between Kevin B. Cashen, a resident of Maryland
(“Employee”) and Bay Bank, FSB, a federally chartered savings bank (“Employer”).
 
W I T N E S S E T H:
WHEREAS, Employer and Employee each deem it necessary and desirable, for their
mutual protection, to execute a written document setting forth the terms and
conditions of their employment relationship;
NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1. Employment and Duties, Employer hereby employs Employee to serve as President
and Chief Executive Officer of Employer and to perform such duties and
responsibilities as customarily performed by persons acting in such capacity,
Employee acknowledges and agrees that as the Chief Executive Officer of Employer
his duties shall consist of management, strategic planning, business planning
and administration of Employer’s business (which, together with his service as a
member of the Employer’s Board of Directors shall hereafter be referred to
collectively as the “Duties”), During the term of this Agreement, Employee will
devote his full time and effort to his Duties hereunder.  Employee shall perform
the Duties at Employer’s Main Office (as defined in section 14.1.2 hereof) or at
such other headquarters location as may be established by Employer during the
term of this Agreement, In addition, as soon as practicable after the execution
of this Agreement, the Board of Directors of Employer shall take such action as
is reasonably necessary to appoint Employee to the Board of Directors.  Upon
appointment by the Board of Directors, Employee agrees to serve as a Director of
Employer during the term of this Agreement, subject to continued re-election by
the shareholders of Employer.  Employee may also be required from time to time
to report to any holding company of Employer as necessary to report on the
stability and strategic direction of said Employer.
2. Term.  Subject to the provisions of Section 12 of this Agreement, Employee’s
employment under this Agreement shall be deemed to have commenced as of the date
on which Jefferson Bancorp, Inc. consummates the acquisition of Bay National
Bank in receivership from the FDIC (the “Commencement Date”) and shall continue
until the third anniversary thereof (i) unless Employee’s employment terminates
before the end of such three (3) years.  The period of employment shall be
automatically extended for additional one-year terms on each anniversary,
commencing on the third anniversary of the Commencement Date and each one-year
anniversary thereafter; provided, that each such extension is reviewed and
approved by the Board of Directors of the Employer prior to the commencement of
each applicable extension period.  Notwithstanding the foregoing, in no case
shall any extension occur if either (1) the Board of Directors of the Employer
does not approve the extension of the Agreement for any subsequent extension
period, or (ii) either party, no later than 90 days prior to any said
anniversary, delivers written notice to the other of its intention that this
Agreement shall not be so extended.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3. Compensation.  For all services to be rendered by Employee during the term of
this Agreement, Employer shall pay Employee in accordance with the terms set
forth in Exhibit A, net of applicable withholdings, payable in semi-monthly
installments or such other compensation payment schedule as may be adopted by
Employer for its full time Employees, Subject to regulatory approval and in
addition to Employee’s base salary, Employer also shall pay Employee an annual
performance-based bonus in an amount and with relevant qualifying criteria to be
determined by Employer’s Board of Directors in its sole discretion.
4. Expenses.  As long as Employee is employed hereunder, Employee is entitled to
receive reimbursement for, or seek payment directly by Employer of, all
reasonable expenses which are consistent with the normal policy of Employer in
the performance of Employee’s duties hereunder, provided that Employee accounts
for such expenses in writing.
5. Employee Benefits.  As long as Employee is employed hereunder, Employee shall
be entitled to participate in the various employee benefit programs adopted by
Employer from time to time that are available generally to executive officers of
the Employer.
6. Vacation.  Employee shall be entitled to four weeks annual paid vacation per
year; provided that Employee shall not use more than two weeks vacation in any
60-day period.
7. Confidentiality.  In Employee’s position as an employee of Employer, Employee
has had and will have access to Confidential Information (as hereinafter
defined), Trade Secrets (as hereinafter defined) and other proprietary
information of vital importance to Employer and has and will also develop
relationships with customers, employees and others who deal with Employer which
are of value to Employer, Employer requires, as a condition to Employee’s
employment with Employer, that Employee agree to certain restrictions on
Employee’s use of the Confidential Information, Trade Secrets, and the
proprietary information and valuable relationships developed during Employee’s
employment with Employer.  In consideration of the terms and conditions
contained herein, the parties hereby agree as follows:
7.1 Employer and Employee mutually agree and acknowledge that Employer may
entrust Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters.  Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such information from use or
disclosure that is not necessary for the performance of the Duties hereunder, as
an essential incident of Employee’s employment with Employer.
7.2 For the purposes of this Section 7, the following definitions shall apply:
7.2.1 “Trade Secret” shall mean the identity and addresses of customers of
Employer and any other information, without regard to form, including, but not
limited to, any technical or nontechnical data, any formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plans, and product plans, that (i) is valuable and secret (in
the sense that it is not generally known by or available to competitors of
Employer) and (ii) otherwise qualifies as a “trade secret” under Maryland law
pursuant to the Maryland Trade Secrets Act of 1990, as amended.
7.2.2 “Confidential Information” shall mean all “non-public Personal
Information,” as defined in Title V of The Gramm-Leach-Bliley Act (15 U.S.C.
Section 680, et seg.) and its implementing regulations (collectively, the “GLB
Act”) that concerns any of the Employer’s “customers and/or consumers”, as
defined by the GLB Act, and any data or information, other than Trade Secrets,
which is material to Employer and not generally known by or available to the
public.  Confidential Information shall include, but not be limited to, Business
Opportunities (as hereinafter defined) of Employer, the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, and any
list of actual or potential customers, to the extent such information is
material to Employer and not generally known by or available to the public.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
7.2.3 “Business Opportunities” shall mean any specialized information or plans
of Employer not disclosed or available to the public concerning the provision of
financial services to the public, together with all related information
concerning the specifics of any contemplated financial services regardless of
whether Employer has contacted or communicated with such target person or
business.
7.2.4 Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:
(i) that is or becomes generally known by or available to the public, not in
violation of this Agreement;
(ii) that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;
(iii) that Employee obtains from an independent source having a bona fide right
to use and disclose such information;
(iv) that is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or
(v) that Employer’s Board of Directors approves for release.
7.3 Employee shall not, without the prior approval of Employer’s Board of
Directors, during his employment with Employer and for so long thereafter as the
information or data remains Trade Secrets, use or disclose, or permit any
unauthorized person who is not an employee of Employer to use, disclose, or gain
access to, any Trade Secrets.
7.4 Employee shall not, without the prior written consent of Employer, during
his employment with Employer and for a period of two years thereafter or as long
as the information or data remains competitively sensitive, whichever is
shorter, use or disclose, or permit any unauthorized person who is not employed
by Employer to use, disclose, or gain access to, any Confidential Information,
except as provided in Section 7.2 of this Agreement.
8. Observance of Security Measures.  During Employee’s employment with Employer,
Employee is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information and Business Opportunities.
9. Return of Materials.  Upon the request of Employer and, in any event, upon
the termination of his employment with Employer, Employee shall deliver to
Employer all memoranda, notes, records, manuals or other documents, including
all copies of such materials containing Trade Secrets or Confidential
Information, whether made or compiled by Employee or furnished to him from any
source by virtue of his employment with Employer.
10. Severability.  Employee acknowledges and agrees that the covenants contained
in Sections 7 through 9 and Section 14 of this Agreement shall be construed as
covenants independent of one another and distinct from the remaining terms and
conditions of this Agreement, and severable from every other contract and course
of business by and between Employer and Employee, and that the existence of any
claim, suit or action by Employee against Employer, whether predicated upon this
Agreement or any other agreement, shall not constitute a defense to Employer’s
enforcement of any covenant contained in Sections 7 through 9 and Section 14 of
this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
11. Specific Performance.  Employee acknowledges and agrees that the covenants
contained in Sections 7 through 9 and Section 14 of this Agreement shall survive
any termination of employment, as applicable, with or without Cause (as
hereinafter defined in section 12.2), at the instigation or upon the initiative
of any party.  Employee further acknowledges and agrees that the ascertainment
of damages in the event of Employee’s breach of any covenant contained in
Sections 7 through 9 and Section 14 of this Agreement would be difficult, if at
all possible.  Employee, therefore, acknowledges and agrees that Employer shall
be entitled, in addition to and not in limitation of any other rights, remedies,
or damages available to Employer in arbitration, at law or in equity, upon
submitting whatever affidavit the law may require, and posting any necessary
bond, to have a court of competent jurisdiction enjoin Employee from committing
any such breach.
12. Termination.
12.1 During the term of this Agreement, Employee’s employment, including without
limitation, all compensation, salary, expense reimbursement, and employee
benefits may be terminated (i) at the election of Employer for Cause (as defined
in Section 12.2 hereof) or without Cause, upon Employer’s delivery of notice of
either to Employee; (ii) at the election of Employee for Good Reason, as defined
in Section 12.7 hereof, or without Good Reason, upon Employee’s delivery of
notice of either to Employer; (iii) upon Employee’s death; or (iv) at the
election of either party, upon Employee’s disability resulting in an inability
to perform the Duties described in Section 1 of this Agreement for a period of
180 consecutive days, upon either party’s delivery of notice of such election
thereafter to the other party.
12.2 As used in this Agreement, “Cause” shall mean (1) conduct by Employee that
amounts to fraud, personal dishonesty, incompetence, breach of fiduciary duty
involving personal profit, gross negligence or willful misconduct in the
performance of or intentional failure to perform his stated Duties; (ii) the
conviction (from which no appeal may be, or is, timely taken) of Employee of a
felony or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (iii) any federal or state regulatory
authorities acting under lawful authority pursuant to provisions of federal or
state law or regulation which may be in effect from time to time exercises any
power granted to it by law or regulation to remove, prohibit or suspend Employee
from participating in the conduct of Employer’s affairs; (iv) willful violation
of any final cease-and-desist order; (v) knowing violation of federal or state
banking laws or regulations which are likely to have a material adverse effect
on Employer, as determined by the Board of Directors; (vi) refusal to perform
timely a reasonable and duly authorized directive of Employer’s Board of
Directors clearly communicated to Employee by the Board of Directors that is
consistent with the scope of Employee’s duties under this Agreement unless
Employee in good faith believes that such act would cause Employee to breach his
fiduciary duties to Employer or that such act would be in violation of any
federal or state law or regulation; (vii) or material breach of any provision of
this Agreement.
12.3 No termination by Employer shall be effective unless it is approved by a
majority vote of Employer’s Board of Directors, excluding the vote, if any, of
Employee, at a duly and properly called meeting of the Board of Directors.
12.4 The Board of Directors may terminate the Employee’s employment at any time,
but any termination by the Employer’s Board of Directors other than termination
for Cause, shall not prejudice the Employee’s right to compensation or other
benefits under this Agreement.  If this Agreement is terminated by Employer for
Cause, Employee shall receive no further compensation or benefits other than all
accrued and unpaid compensation and benefits through the effective date of such
termination.  Employer shall pay the foregoing amount in a lump-sum payment on
the effective date of such termination.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
12.5 If this Agreement is terminated either pursuant to Employee’s death or
Employee’s disability, Employee shall receive no further compensation or
benefits other than:(a) all accrued and unpaid compensation and benefits through
the effective date of such termination, (b) an amount equal to any performance
based compensation Employee earned during the preceding fiscal year, pro rated
for the current fiscal year through the date of termination (e.g. an amount
equal to the prior year’s performance based compensation earned by Employee
multiplied by a fraction, the numerator of which is the number of days Employee
worked during the current fiscal year and the denominator of which is 365
(hereinafter referred to as a “Pro-rated Bonus Amount”), and (e) any accrued but
unused vacation computed on a daily basis, Employer shall pay the amounts
described in items (a) and (c) to Employee or Employee’s estate, in the event of
death, in a lump-sum payment within ten (10) business days of the date of such
termination or notice of such termination, whichever is later.  In the event of
disability, Employer shall pay the amount described in item (b) to Employee in a
lump-sum payment on the next business day following the date that the Release
described in Section 118 hereof becomes effective and irrevocable.  In the event
of death, Employer shall pay the amounts described in items (a) and (c) to
Employee’s estate in a lump-sum payment within ten (10) business days of the
date of such termination or notice of such termination, whichever is later.
12.6 If Employee is terminated by Employer without Cause, Employee shall be
entitled to payment from Employer any accrued unpaid base salary and accrued
unused vacation time in lump sum, and an amount equal to one (1) year of then
current base salary and prior year bonus, either, at the discretion of
Employer’s Board of Directors, in lump sum or in twelve (12) equal monthly
payments commencing two (2) weeks after the date that the Release described in
Section 12.8 hereof becomes effective and irrevocable, in accordance with
Employer’s regular payroll procedures.
12.7 As used in this Agreement, “Good Reason” shall mean (i) Employer reduces or
fails to pay Employee’s then current Base Salary, (ii) Employer reduces or fails
to pay Employee’s then current earned performance-based compensation in
accordance herewith, (iii) Employer reduces or diminishes or fails to provide or
pay (excluding premium adjustments and changes generally applicable to employees
of Employer) Employee’s then current benefits (which are in addition to
Employee’s Base Salary and performance-based compensation) (including those
described on Exhibit A , other than as part of a reduction in benefits
applicable to all executive officers or employees of Employer), (iv) without
Employee’s consent, Employer changes Employee’s then current title or materially
diminishes the authorization or authority associated with such title, (v)
without Employee’s consent, Employer materially changes Employee’s then current
primary Duties, (vi) without Employee’s consent, Employer requires Employee to
report to anyone other than Employer’s Board of Directors or the Jefferson
Bancorp, Inc. Board of Directors or Chief Executive Officer of Jefferson
Bancorp, Inc., (vii) changes Employee’s primary place of work by more than 60
miles from the Main Office (as defined in section 14.1.2 hereof) or (viii)
Employer breaches any material provision of this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
12.8 Employer’s obligation to pay any severance as provided in this Section 12
(arising other than as a result of Employee’s death) will not apply unless
Employee (i) resigns as an officer and as a member of the Board of Directors of
Employer and Employer’s affiliates, if any, to the extent each is applicable,
(ii) has returned all Employer property and (iii) signs and does not revoke a
general release of claims (in a form prescribed by Employer) of all known and
unknown claims that Employee may then have against Employer or persons
affiliated with Employer (the “Release”) and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”).  If the Release does
not become effective and irrevocable by the Release Deadline and clauses (i) and
(ii) above are not satisfied, Employee will forfeit any rights to severance
under this Section 12.  In no event will severance payments be paid or provided
until the Release becomes effective and irrevocable.  The Release shall cover
all claims, known or unknown, relating to Employee’s employment, including
without limitation any claims for discrimination or the Employer’s breach of
this Agreement.  The Release shall exclude any claims with respect to any issued
capital stock of Employer and any vested stock options (to the extent that such
stock options by their terms expressly survive the termination of employment),
and any severance pay, benefits and other post-employment obligations of the
Employer as contemplated by this Section 12. Severance payments shall be subject
to withholding, as applicable.
12.9 In the event Employee is terminated pursuant to Section 15.8 of this
Agreement, Employee shall be entitled to receive only the compensation and
benefits set forth in Section 15.8.
12.10 Notwithstanding any provisions hereof to the contrary, if there occurs a
Change in Control (as defined herein) of the Employer and Employer either (i)
terminates this Agreement, (ii) reduces Employee’s Base Salary, (iii) reduces
Employee’s performance based compensation by more than 10%, (iv) changes
Employee’s title, (v) changes Employee’s primary duties,(vi) without the
Employee’s consent, changes Employee’s primary place of business by more than 60
miles from the Main Office or (vii) without Employee’s consent, Employer
requires Employee to report to anyone other than Employer’s Board of Directors
or the Board of Directors or Chief Executive Officer of Jefferson Bancorp, Inc.,
then Employee shall be entitled for a period of 180 days after the date of the
closing of the transaction effecting such Change in Control to deliver to the
Employer written notice of termination of this Agreement, In such event,
Employer shall pay Employee a lump sum cash payment in an amount equal to two
(2) times Employee’s then current base salary plus the prior year Bonus
Amount.  This payment shall be paid to Employee by the Employer after the
delivery of such notice of termination and within two (2) weeks after the date
of the date the Release described in Section 12.8 hereof becomes effective and
irrevocable.
“Change in Control” shall mean:
(a) in any transaction, whether by merger, consolidation, asset sale, tender
offer, reverse stock split, or otherwise, which results in the acquisition or
beneficial ownership (as such term is defined under rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended) by any person
or entity or any group of persons or entities acting in concert, of 50% or more
of the outstanding shares of common stock of Employer;
(b) the sale of all or substantially all of the assets of the Employer; or
(c) the liquidation of the Employer.
12.11 If Employer breaches any material provision of this Agreement, Employee
shall be entitled to terminate this Agreement by giving Employer 30 days’
advance written notice thereof; provided, however, that Employer shall have the
opportunity to cure such breach within said 30-day period (the “Notice
Period”).  If Employer fails to cure such breach within the Notice Period, this
Agreement shall be terminated effective as of the expiration of the Notice
Period and Employer shall pay Employee a lump sum cash payment in an amount
equal to Employee’s then current base salary, any accrued unpaid base salary and
accrued unused vacation time and the prior year Bonus Amount within two (2)
weeks after the date of the Notice Period and the date the Release described in
Section 12.8 hereof becomes effective and irrevocable.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
12.12 If Employer does not renew this Agreement at the end of the then-current
term, Employee shall be entitled to payment from Employer of any accrued unpaid
base salary and accrued unused vacation time in lump sum, and an amount equal to
50% of then current base salary, either in lump sum or in six (6) equal monthly
payments commencing two (2) weeks after the date that the Release described in
Section 12.8 hereof becomes effective and irrevocable, in accordance with
Employer’s regular payroll procedures.  During such time Employee may be asked
to assist in providing consulting services to Employer, including, but not
limited to, assisting with a transition of management and providing other
strategic consulting to Employer.
12.13 Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and Federal Deposit Insurance Corporation (FDIC) regulations 12 C.F.R.
Part 359, Golden Parachute and Indemnification Payments.
12.14 Notwithstanding anything in this Agreement to the contrary, this
Agreement, and the rights and obligations of the parties hereto shall be subject
to the following:
(a) If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
section 8(e)(3) or (g)(l) of Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(3) and (g)(1)) the Employer’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employer may in
its discretion (1) pay the Employee all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
(b) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Employer’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S,C, 1818 (e)(4) or
(g)(1)), all obligations of the Employer under this Agreement shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.
(c) If the Employer is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this paragraph (c) shall not affect any vested
rights of the contracting parties:
(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of the Employer:
(i) By the Director or his or her designee, at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the association under the authority contained in 13(c) of the Federal
Deposit Insurance Act; or
(ii) By the Director or his or her designee, at the time the Director or his or
her designee approves a supervisory merger to resolve problems related to
operation of the association or when the association is determined by the
Director to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by such action.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
13. Notices.  Any notice or other communication required or permitted to be
given shall be in writing and addressed to the respective party as set forth
below.  Notices shall be effective when actually delivered by any commercially
reasonable means, provided that if such delivery occurs on any day other than a
business day or after the close of business on any business day, the same shall
be effective on the next business day.  Further, notices sent by certified or
registered mail, return receipt requested, or by nationally recognized express
courier service shall be effective on the earlier of (i) actual delivery or (ii)
refusal to accept delivery or on failure of delivery because the recipient
address is not open to receive deliveries between 9:00 am and 5:00 pm on any
business day.  Notices sent by telecopy or other electronic means shall be
effective only if also sent by nationally recognized express courier service for
delivery on the next business day.  Notices shall be addressed as follows:
 
Employer:
Bay Bank, FSB
 
1826 Jefferson Place, NW
 
Washington, DC 20036
 
Attention: Joseph J. Thomas
 
Employee:
Kevin B. Cashen

 
14. Covenant Not to Compete, Not to Solicit and Not to Hire.
14.1 For purposes of this Section 14, Employer and Employee conduct the
following business in a geographic area to include a 60 mile radius around the
Main Office (as defined in section 14.1.2 hereof), a 30 miles radius around of
the Salisbury, Maryland office, and such other business locations as it may
establish in the future.
14.1.1 Employer transacts business as a bank which accepts deposits, makes
loans, cashes checks and otherwise engages in the business of banking and such
other business as may lawfully be engaged in by a federal savings bank
(collectively, the “Business of Employer”).
14.1.2 Employer will conduct business from 2328 West Joppa Road, Lutherville,
Maryland 21093 (the “Main Office”), the Salisbury, Maryland branch and such
other business locations as it may establish in the future.
14.1.3 Employee will establish business relationships and perform the Duties
described in Section 1 of this Agreement in the geographic area’s described in
section 14.1 of this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
14.2 Employee covenants and agrees that for a period of one (1) year after the
termination of this Agreement, Employee shall not, directly or indirectly, as
principal, agent, trustee, consultant or through the agency of any financial
institution, corporation, partnership, association, trust or other entity or
person, on Employee’s own behalf or for others, provide the Duties for any
entity or person conducting the Business of Employer within the geographic area
covered by a circle having a radius of 60 miles from the Main Office.  In the
case of non-renewal of then current term of this Agreement by Employer the
covenant provisions of this sub-section (14.2) shall last for a period of six
(6) months from the Termination Date.
14.3 During the term of this Agreement and for a period of one (1) year after
the termination of this Agreement for any reason, Employee will not directly or
indirectly, on Employee’s behalf or on behalf of any other person or entity,
solicit for the purpose of providing any product or service to any existing
customer of the Employer.  For purposes of this paragraph, Employee shall not be
deemed to be soliciting a customer of the Employer if the activities are limited
to generic marketing activities to be directed to a broad segment of the general
public, even though such marketing activities could result in solicitations
being received by a customer of the Employer.
14.4 During the term of this Agreement and for a period of one (1) year after
the termination of this Agreement for any reason, Employee will not enter into,
and will not participate in, any plan or arrangement to cause any employee of
Employer to terminate his or her employment with Employer and, for a period
coincident with the one (1) year from the termination of this agreement, solicit
any employee who has terminated their employment with the Employer after such
termination date in connection with any business initiated by Employee or any
other person, or entity.  Employee further agrees that information as to the
capabilities of Employer’s employees, their salaries and benefits, and any other
terms of their employment is Confidential Information and proprietary to
Employer.
14.5 Employee and Employer agree that in the event Employer relocates its Main
Office at any time during the term of this Agreement, subject to paragraphs 12.7
and 12.10, they shall promptly amend this Agreement by updating the address
referenced in Section 14.1.2 of this Agreement so that it lists the then current
headquarters and geographic area served by Employer for which Employee performs
the Duties, and such new location shall thereafter be deemed to be the “Main
Office” for the purposes of this Section 14.
15. Miscellaneous.
15.1 This Agreement, together with Exhibit A, constitutes and expresses the
whole agreement of the parties in reference to the employment of Employee by
Employer, and there are no representations, inducements, promises, agreements,
arrangements, or undertakings oral or written, between the parties other than
those set forth herein.
15.2 This Agreement shall be governed by the laws of the State of Maryland.
15.3 Should any clause or any other provision of this Agreement be determined to
be void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any clause or provision of this Agreement, all of
which shall remain in full force and effect.
15.4 Time is of the essence in this Agreement.
15.5 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns.  This Agreement shall not be
assignable by Employee without the prior written consent of Employer.
15.6 This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall constitute but
a single instrument.
15.7 Employee represents and warrants that no restrictions or covenants exist
which would restrict or prohibit his performance hereunder.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
15.8 Upon acceptance by all parties, this Agreement shall be contingent upon a
work history, criminal and academic background check of Employee by Employer,
the Federal Deposit Insurance Corporate (“FDIC”) and the Office of Thrift
Supervision (“OTS”).  In the event that in the reasonable determination of
Employer, the FDIC or the OTS, Employee has been less than forthright in his
disclosure of such information to Employer or that either the FDIC or the OTS
objects to Employee’s service as President and Chief Executive Officer, without
conditions, then this Agreement shall be null and void other than Employer shall
pay to Employee an amount equal to all accrued and unpaid compensation and
benefits through the effective date of any such notice.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.



 
“Employee”
 
 
/s/ Kevin B. Cashen                                (SEAL)
 
Kevin B. Cashen
 
 
“Employer”
 
 
BAY BANK, FSB,
 
 
By:/s/ Kevin G. Byrnes
 
 
Name:  Kevin G. Brynes
 
 
Title:  Chairman of the Board of Directors
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
Exhibit A
to Employment Agreement By and Between
Kevin B. Cashen
and
Bay Bank, FSB (Proposed)
 
Employee Compensation and Equity Participation
 
Capitalized terms used herein and not defined shall have the meanings set forth
in the Employment Agreement.
 
Base Salary/Bonus:  $200,000 per year and shall be eligible for annual increases
in an amount equal to such amount as the Board of Directors in its discretion
shall determine to be appropriate under the circumstances.  The Board of
Directors shall consider, among other consideration, a review of market data
annually for the average compensation package for the CEO of institutions of
comparable size when determining an annual increase.
 
Employee shall be eligible to receive an annual performance bonus with the
amount of any bonus award to be paid to Employee to be determined based upon the
Employee meeting certain performance criteria (including but not limited to
performance of the Employer) established by the Board of Directors, in
consultation with Employee, in the sole discretion of the Board of
Directors.  Payment of any performance bonus will not be made until the Board of
Directors has determined, according to reasonable safety and soundness standards
and subject to any regulatory requirements or limitations, that the overall
financial condition of Employer, including asset quality, will not be adversely
affected by the payment of the performance bonus.
 
Stock Options:  Subject to shareholder approval by the shareholders of Jefferson
Bancorp, Inc. of an incentive stock option plan, incentive stock options
(“ISOs”) to acquire a number of shares equal to 3% of the total number shares of
capital stock of Jefferson Bancorp, Inc. at the time of closing of the
acquisition of Bay National Bank in receivership from the FDIC at the initial
offering price of ten dollars ($10.00) per share of Jefferson Bancorp’s common
stock are granted to Employee.  Such options shall vest as follows: (a) 20%
shall vest on the date Employer opens for business, and (b) the remaining 80%
shall vest in four equal annual installments on each anniversary date of this
Agreement thereafter provided that Employee was employed by Employer on the last
day of the immediately preceding 12 months, The options shall become fully
vested upon a Change of Control of Employer, in event of Employee’s death, the
termination of Employee by Employer without Cause, the termination of Employee
for Good Reason, or the non-renewal by Employer of the Agreement as all are
defined in section 12 of the Agreement, The terms of the ISO’s will further be
outlined in the Stock Option Agreement.
 
Stock Purchase: Subject to approval by Board of Directors of Jefferson Bancorp,
Inc„ Employee shall within thirty (30) days of the date hereof purchase 1,000
shares of Jefferson Bancorp’s common stock, at an aggregate purchase price of
$100,000 ($10.00 per share) in accordance with a stock subscription agreement to
be executed by Jefferson Bancorp, Inc. and Employee.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 


Group Insurance:  Upon opening of Employer, Employee shall be entitled to
participate in such health, hospitalization, dental, life insurance, and any
other insurance plans as may be adopted by Employer’s Board of Directors for its
employees and their dependents.  If Employer does not have in place a group life
insurance plan, Employer shall establish an executive life insurance policy for
Employee.
 
Trade and Civic Associations:  Employer will pay Employee’s membership dues in
such trade and civic associations as determined by Employer’s Board of Directors
in its sole discretion.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 12

--------------------------------------------------------------------------------